DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Line 3 of claim 4 recites “the titanium”, which lacks proper antecedent basis in that claim, in claim 3, or in independent claim 1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2003/0037848).
Hashimoto teaches an aluminum alloy comprising Mg and Si (abstract), and qualifies as an Al-Mg-Si based aluminum alloy casting (claim 1). Hashimoto further teaches the presence of ≤0.001% P and 0.001-0.01% B (abstract), which implies a B/P ratio of ≥1, which broadly overlaps the claimed ratio of at least 8. These values further overlap the amounts of B and P recited in claim 3.  Because Hashimoto teaches an Al-Si-Mg casting alloy overlapping alloying ranges as well as a broadly overlapping ratio of B/P, it is held that Hashimoto has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 2, Hashimoto teaches 0.02-0.1% Ti, and therefore teaches values of Ti, B, and P that meet the instant inequality. For instance, for Ti=0.02, B=0.01, and P=0.0005 (within the ranges of Hashimoto) the instant inequality: (B-8P)/Ti=(0.01-8*(0.0005))/0.02= 0.3, wherein 0.3>0.13, and therefore said limitation has been met by the broad overlap of Hashimoto.

7.	Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-210653A (JP’653).
JP’653 teaches an aluminum alloy comprising Mg and Si (abstract), and qualifies as an Al-Mg-Si based aluminum alloy casting (claim 1). JP’653 further teaches ≤0.0002% P, 0.0005-0.001% B, 0.005-0.02% Ti (abstract, claims), which implies a B/P ratio of ≥2.5, which broadly overlaps the claimed ratio of at least 8. Because JP’653 teaches overlapping alloying ranges as well as ranges of B and P that provide a B/P ratio that broadly overlaps the claimed B/P ratio, it is held that JP’653 has created a prima facie case of obviousness of the presently claimed invention.  Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05 and Peterson, supra. 
Concerning claim 2, JP’653 teaches 0.005-0.02% Ti, and therefore teaches values of Ti, B, and P that meet the instant inequality. For instance, for Ti=0.005, B=0.001, and P=0.00001 (within the ranges of JP’653) the instant inequality: (B-8P)/Ti=(0.001-8*(0.00001))/0.005= 0.18, wherein 0.18>0.13, and therefore said limitation has been met by the teachings of JP’653.
Concerning claim 5, JP’653 teaches casting the molten Al-Si-Mg alloy by die casting with a cooling/solidification speed of about 100°C/s (translation at [0036-0038]), which meets the claimed cooling rate.

8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saikawa et al (US 2016/0222493) further in view of “Aluminum and Aluminum Alloy Castings” p 1059-1068.
Saikawa teaches an Al based casting alloy with Mg and Si, and therefore qualifies as an Al-Mg-Si based aluminum alloy casting (claim 1). Saikawa teaches said Al-Mg-Si casting alloy comprises (in wt%): 2-7.5% Mg, 1.65-5% Si, ≤0.15% Ti, ≤0.025% B [0026, 0042], which overlaps the Ti, B, Si and Mg ranges of instant claims 1-4. Saikawa does not specify the P content, the B/P ratio (claim 1), or the (B-8P)/Ti ratio (cl. 2). 
However, “Aluminum and Aluminum Alloy Castings” teaches that phosphorus is an expected impurity in aluminum alloy foundry compositions, and kept to a maximum of ≤0.001% in alloyed ingots in order to not have a detrimental effect on modification of the Al-Si phase (see pp. 1067-1068). It would have been obvious to one of ordinary skill in the art to have kept the phosphorus impurity in the Al-Mg-Si foundry alloy of Saikawa to a maximum of ≤0.001% P, in order to minimize phosphorus detrimental effect of Si modification (as taught by “Aluminum and Aluminum Alloy Castings” p 1067). Further, for a maximum of 0.001% P, the B content taught by Saikawa of up to 0.025% B meets the instant B/P ratio (B/P=0.025/0.001=25). Therefore, it is held that the combination of Saikawa and “Aluminum and Aluminum Alloy Castings” has created a prima facie case of obviousness of the presently claimed invention.  Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05 and Peterson, supra.
Concerning claim 2, for values of B=0.025, Ti=0.15, P=0.001 (taught by the combination of Saikawa and “Aluminum and Aluminum Alloy Castings”) the instant inequality: (B-8P)/Ti=(0.025-8*0.001)/0.15=4.3, which meets the instant limitation.
Concerning claim 3, the ranges of B and P taught by the combination of Saikawa and “Aluminum and Aluminum Alloy Castings” overlap the instant ranges.
Concerning claim 4, the ranges of Mg, Si, Ti taught by Saikawa overlap the instant ranges.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                      Primary Examiner, Art Unit 1733                                                                                                                  




/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/26/22